ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which re*915spondent admitted that she neglected legal matters, failed to communicate with clients, failed to refund unearned fees, failed to properly supervise a non-lawyer assistant, engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation, and failed to cooperate with the ODC in its investigations. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Helene Melissa Sugar, Louisiana Bar Roll number 24718, be suspended from the practice of law for a period of thirty months, retroactive to June 2, 2010, the date of her interim suspension. It is further ordered that respondent shall make full restitution to all former clients.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.